Citation Nr: 1733823	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1949, September 1950 to September 1951, and September 1957 to August 1975.  The Veteran died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2010 the appellant testified at a hearing before a decision review officer (DRO).  The appellant and D.G. testified at a hearing before the undersigned Veterans Law Judge in May 2017.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the time of the Veteran's death he was in receipt of service connected benefits for degenerative arthritis of the left hip, status post total hip replacement times three.  

The Veteran underwent a revision of his left hip arthroplasty in December 2005.  In the immediate post-operative state the Veteran required reintubation.  The impression was respiratory failure with upper airway edema.  The etiology of the respiratory failure was not entirely clear.  It was noted that a primary aspiration event may have been the inciting cause.  In addition, the Veteran had hypotension and the etiology was not clear.  It was noted that it may be in part related to cardiac following hypoxemia.  Thereafter, the Veteran was noted to have a clinical picture consistent with a combination of previously established anoxic encephalopathy and a then neurological status suggestive of a probable vascular event.

In a discharge summary dated in February 2006 the Veteran was noted to have final diagnoses of hypoxic encephalopathy, respiratory failure, sleep apnea, diabetes mellitus, and status post-surgical correction for fractured ankle and dislocated hip.  It was noted that the Veteran was transferred from St. Joseph Hospital after surgery and subsequent development of hypoxic encephalopathy with paraperesis and respiratory failure.  The Veteran required reintubation after the initial surgery. 

In a June 2006 medical statement a private provider reported that the Veteran suffered cardiac arrest during hip surgery, resulting in anoxic encephalopathy and brain damage.  

Thereafter, in Veteran died in November 2007.  The Veteran's death certificate reveals the cause of the Veteran's death as cerebral vascular accident due to or a consequence of hypertension, due to or a consequence of diabetes mellitus, type II, due to or a consequence of hyperlipidemia.  

It is unclear whether the anoxic encephalopathy and brain damage incurred either during or immediately after surgery for the left hip, for which the Veteran was in receipt of service connected benefits, contributed to the Veteran's subsequent death due to cerebral vascular accident.  As such, the Board finds it necessary to obtain a VA medical opinion.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

The Veteran died in November 2007; however, treatment records regarding the Veteran dated subsequent to February 2006 have not been associated with the claims file.  On remand, the appellant must be contacted and asked to identify all treatment of the Veteran subsequent to February 2006.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all identified treatment records.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify all of the Veteran's treatment providers since February 2006.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records identified by the appellant.

2.  Thereafter, arrange for the Veteran's claims file to be forwarded to an appropriate examiner for review and preparation of a medical opinion.  Based on review of the record, the examiner should respond to the following:

Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's anoxic encephalopathy and brain damage incurred either during or immediately after surgery for the left hip, either (1) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?  In so opining, the examiner should consider whether such heart condition resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completing the above, readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

